t c memo united_states tax_court robert c mckee and valery w mckee petitioners v commissioner of internal revenue respondent docket no filed date donald l feurzeig for petitioners charlotte mitchell for respondent supplemental memorandum opinion marvel judge on date pursuant to rule petitioners filed a timely motion for reconsideration of this this opinion supplements our previously filed opinion in mckee v commissioner tcmemo_2004_115 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure court’s memorandum opinion in mckee v commissioner tcmemo_2004_115 mckee i in mckee i we denied petitioners’ motion for reasonable_litigation_costs because respondent’s position in the answer was substantially justified and petitioners were not the prevailing_party see sec_7430 in their motion petitioners allege that this court committed substantial errors that were material to the decision in mckee i this supplemental memorandum opinion addresses petitioners’ allegations of error background we adopt the findings_of_fact in our prior memorandum opinion mckee i for convenience and clarity we repeat below the facts necessary for the disposition of this motion in a letter to respondent dated date on behalf of petitioners roland potter c p a addressed certain proposed adjustments to petitioners’ income_tax mr potter did not enclose any documents with the letter in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ income_tax for the taxable years and after petitioners and respondent filed with this court a petition and an answer respectively respondent held an appeals_office conference with petitioners’ representative according to appeals officer melvin m chinen the two main issues in the case were whether petitioner robert c mckee was a dealer in real_estate whose sales of undeveloped ranch property parcels would be taxed as ordinary_income and whether certain losses petitioners claimed are limited under sec_1366 sec_465 and sec_469 as a result of the appeals_office conference the parties reached a settlement in resolving the dealer in real_estate issue pursuant to petitioners’ offer the parties agreed to treat percent of the parcel sales as sales of dealer_property subject_to ordinary_income tax and the other percent as sales giving rise to capital_gains discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 this court has discretion to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite in their motion for reconsideration petitioners assert that contrary to our conclusion in mckee i they had provided to respondent all relevant information under their control and our determination that respondent’s position had a reasonable basis in both fact and law failed to consider respondent’s position with respect to a proposed increase in tax under sec_453 in response respondent contends that petitioners’ allegations of error are not based on new evidence and merely restate and elaborate upon arguments petitioners made in mckee i a presentation of relevant information in mckee i we stated the only information petitioners had provided before respondent filed the answer was the information contained in mr potter’s letter in the letter mr potter set forth petitioners’ disagreements with respondent’s proposed_adjustment but included no supporting documents or other proof of his assertions respondent was not required to concede the case on the basis of mr potter’s letter alone petitioners allege that the court was in error in requiring documents in petitioners’ possession when respondent possessed sec_453 defines dealer dispositions of property for purposes of reporting income from installment_sales sec_453 provides that for installment_obligations regarding timeshares and residential lots as described in sec_453 the tax on payments received pursuant to the obligations is increased by the amount of interest determined under sec_453 112_tc_240 all of athgarvan’s tax returns according to petitioners there were no other relevant supporting documents under their control although the tax returns reported athgarvan’s income for the relevant taxable years the tax returns were not indisputable evidence of that income indeed an audit of a taxpayer’s return is an attempt to ascertain the veracity of the statements made on the return respondent was not required to accept athgarvan’s tax returns as fact and concede the case on that basis consequently we find no error in our conclusion in mckee i that petitioners failed to provide all relevant information under their control on or before the date respondent filed the answer b reasonableness of respondent’s position in the answer petitioners’ second allegation of error involves our conclusion regarding the reasonableness of respondent’s position on the dealer in real_estate issue in mckee i we observed that the dealer in real_estate issue was a close factual issue as evidenced by it sec_50 settlement petitioners contend however that respondent actually conceded about percent of the dealer in real_estate issue because of concessions of adjustments under sec_453 petitioners argue that thi sec_3athgarvan enterprises inc was petitioners’ s_corporation court ignored the conceded sec_453 adjustments in determining the reasonableness of respondent’s position to the contrary this court thoroughly considered respondent’s position on the dealer in real_estate issue respondent’s concession of adjustments under sec_453 flowed directly from the parties’ agreement to treat petitioner robert c mckee as a dealer in real_estate with respect to only percent of the parcel sales moreover even if respondent settled percent of the total adjustments related to the dealer in real_estate issue in favor of petitioners that settlement would establish only that petitioners substantially prevailed with respect to the dealer in real_estate issue see bowden v commissioner tcmemo_1999_30 whether petitioners substantially prevailed does not affect our determination that respondent’s position was substantially justified see sec_7430 and b i c conclusion we have considered petitioners’ remaining arguments and to the extent not discussed above find those arguments to be irrelevant moot or without merit petitioners have failed to demonstrate unusual circumstances or substantial errors of fact or law accordingly we will deny petitioners’ motion for reconsideration to reflect the foregoing an appropriate order will be issued
